IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

ELISHA THOMAS, JR.,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D14-0487

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 22, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Elisha Thomas, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.


PER CURIAM.

      The portion of the petition for writ of mandamus seeking to compel a ruling on

petitioner’s motion for postconviction relief is denied. See Munn v. Fla. Parole

Comm’n, 807 So. 2d 733 (Fla. 1st DCA 2002). The portion of the petition seeking to

compel a ruling on petitioner’s petition for nisi decree is also denied. See Sapp v.

Crosby, 917 So. 2d 905 (Fla. 1st DCA 2005) (“Because the circuit court has nothing

before it on which to rule, we deny the petition for writ of mandamus.”).

THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.